                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


LITTLE CAESAR                                     2:18-cv-10767
ENTERPRISES, INC., et al.,
                                          HON. TERRENCE G. BERG
                 Plaintiffs,

      v.
                                            ORDER DENYING
MIRAMAR QUICK SERVICE                    DEFENDANTS’ MOTION TO
RESTAURANT CORPORATION                           STAY
et al.,

                 Defendants.



     Plaintiffs Little Caesar Enterprises, Inc. and LC Trademarks, Inc.,

which owns the Little Caesars trademark, are suing several of their

former pizza restaurant franchisees for violating the franchise
agreement that governed the parties’ relationships and mutual

obligations. This Court previously entered a preliminary injunction

enjoining Defendants Miramar Quick Service Restaurant Corporation,

Silon Corporation, Khalid Drihmi, and Abdel Drihmi from continuing to

operate their Little Caesars restaurants, infringing on the Little Caesars

marks, and violating post-termination provisions of the franchise

agreement. Defendants wish to appeal the Court’s preliminary injunction

and now request that the Court stay enforcement of the preliminary
injunction orders (ECF Nos. 51, 52) pending their interlocutory appeal to

the Sixth Circuit. For reasons explained below, the motion to stay will be

denied.
     The appellate court reviews a district court’s decision to grant a
motion for preliminary injunction for an abuse of discretion. Hamilton’s

Bogarts, Inc. v. Michigan, 501 F.3d 644, 649 (6th Cir. 2007); Six Clinics

Holding Corp., II v. Cafcomp Sys., Inc., 119 F.3d 393, 399 (6th Cir. 1997).

The district court’s decision will only be disturbed if the court “relied upon

clearly erroneous findings of fact, improperly applied the governing law,

or used an erroneous legal standard.” Mich. Coalition of Radioactive
Material Users, Inc. v. Griepentrog, 845 F.2d 150, 153 (6th Cir. 1991)

(citing NAACP v. City of Mansfield, 866 F.2d 162, 166–67 (6th Cir. 1989)).

     Rule 62(d) of the Federal Rules of Civil Procedure provides that

while an appeal from an interlocutory order granting an injunction is

pending, “the court may suspend, modify, restore, or grant an injunction

on terms for bond or other terms that secure the opposing party’s rights.”
District courts consider largely the same factors in assessing whether

such a stay is appropriate pending resolution of the interlocutory appeal

as they do in do in deciding whether to issue a preliminary injunction in

the first place. Coalition to Defend Affirmative Action v. Granholm, 473

F.3d 237, 244 (6th Cir. 2006). Those factors are: “(1) the likelihood that

the party seeking the stay will prevail on the merits of the appeal; (2) the

likelihood that the moving party will be irreparably harmed absent a

                                      2
stay; (3) the prospect that others will be harmed if the court grants the

stay; and (4) the public interest in granting the stay.” Griepentrog, 845

F.2d at 153. These four factors are “interconnected considerations that

must be balanced together.” Coalition to Defend Affirmative Action, 473

F.3d at 244.

        A. Likelihood of Success on Appeal

     The motion to stay advances no new factual or legal arguments but

instead repeats the same positions previously rejected by this Court in

its order granting Plaintiffs’ motion for a preliminary injunction and

denying Defendants’ motion. ECF No. 51. For example, Defendants
repeat the allegations that Plaintiffs’ termination of the franchise

agreement was the culmination of a series of retaliatory actions taken in

response to Defendants’ refusal to purchase stores from a large
franchisee favored by Plaintiffs, and that Plaintiffs’ behavior was also

motivated by national-origin discrimination. ECF No. 55 PageID.1038.

But the evidence in support of these allegations is not strong. Moreover,

Defendants have failed to rebut compelling evidence in the record that

Defendants violated key provisions of the franchise agreement, thereby

warranting termination under the agreement’s plain language.
     For example, Defendants previously acknowledged that they

missed several required payments to Plaintiffs—an omission that

justifies termination according to the franchise agreement. See ECF No.
41-4 (Drhimi Aff.). In support of their request for a stay, Defendants now

                                    3
attach new spreadsheets, which they present as “a record of payment of

their royalty and other payments that is more credible than the one the

plaintiff presented in their motion.” ECF No. 55 PageID.1041; ECF Nos.

55-1, 55-2. But Defendants do not explain whether or how these charts

contravene evidence of their apparently outstanding payments presented

by Plaintiffs—only that these charts are more credible than any evidence

of non-payment produced by Plaintiffs. Further, Defendants do not

explain the origin of these spreadsheets, or attempt to authenticate them.

For that reason, the Court considers them to have limited evidentiary

value. And significantly, Defendants do not deny that they failed to make
the required payments within the time-period provided for by the

franchise agreement. Even payment-in-full of the amounts Defendants

owed Plaintiffs—well after the cure-period deadline—would not be a
compelling defense to Plaintiffs’ claims arising from breach of the

franchise agreement and, accordingly, would not change this Court’s

analysis of Defendants’ likelihood of success on appeal. Because

Defendants have not convinced the Court that they are likely to succeed

on their interlocutory appeal, this factor favors denial of the motion to

stay the preliminary injunction.
        B. Likelihood of Irreparable Harm

     The Court acknowledges that the preliminary injunction requires

Defendants to cease operating their Little Caesars pizza restaurant
franchises and that consequently Defendants may experience financial

                                    4
hardship as a result of their compliance with the Court’s order. This harm

is not irreparable, however, because it is readily compensable by

monetary damages. Fundamentally, this case involves the operation of

four franchise restaurants. As explained by another court in this district

deciding a similar case, injury to a franchisee stemming from termination

of a franchise agreement is “clearly compensable by money damages.”

Little Caesar Enter., Inc. v. R-J-L Foods, Inc., 796 F. Supp. 1026, 1035

(E.D. Mich. 1992). In their motion, Defendants themselves emphasize

that the harm they seek to avoid by requesting the stay is that related to

“suspend[ing] all operations or clos[ing] the doors to all the four (4)
franchises they owned.” ECF No. 55 PageID.1036. The Court finds

Defendants have not established a likelihood of irreparable harm—that

is, harm not compensable by monetary damages—that would weigh in
favor of issuing a stay.

        C. Harm to Others

     As set forth in its previous order, the Court has already determined

that Plaintiffs will suffer harm absent a preliminary injunction

prohibiting   Defendants   from   continuing   to   operate   their   now-

unauthorized Little Caesars franchises. See ECF No. 51 PageID.1016–
17. The likelihood of confusion or potential reputational damage in a

trademark infringement case such as this, according to the Sixth Circuit,

demonstrates irreparable injury to the trademark owner. See Lucky’s
Detroit, LLC v. Double L, Inc., 533 F. App’x 553, 555 (6th Cir. 2013);

                                    5
Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992). Because

the franchise agreement has been terminated and Defendants are no

longer making required payments to Plaintiffs (and failing to comply

with other post-termination obligations), staying the preliminary

injunction will cause harm to Plaintiffs.

        D. Public Interest

     Other courts in this district as well as the Sixth Circuit have

recognized that there is a public interest in protecting a trademark

holder’s property interest in its marks, and in preventing consumer

confusion that could result where a former franchisee no longer in
compliance with the franchise agreement continues to hold itself out as a

restaurant authorized by the franchisor. Lorillard Tobacco Co. v.

Amouri’s Grand Foods, Inc., 453 F.3d 377, 383 (6th Cir. 2006); R-J-L
Foods, Inc., 796 F. Supp. at 1036. Based on this jurisprudence, the Court

finds that staying the preliminary injunction would not promote the

public interest.




                                    6
                            CONCLUSION

     For these reasons, Defendants’ motion to stay the preliminary

injunction orders pending the appellate court’s adjudication of their

interlocutory appeal ((ECF No. 55) is DENIED.


Dated: August 23, 2019       s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                       Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on August 23, 2019.
                            s/A. Chubb
                            Case Manager




                                    7
